USCA11 Case: 21-11703      Date Filed: 04/15/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11703
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
COLUMBUS DONAVAN JEFFREY,
a.k.a. hideme1977,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:20-cr-00017-TJC-PDB-1
                   ____________________
USCA11 Case: 21-11703         Date Filed: 04/15/2022    Page: 2 of 2




2                      Opinion of the Court                 21-11703


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Meghan Ann Collins, counsel for Columbus Donavan Jef-
frey in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and Jeffrey’s convictions and
sentence are AFFIRMED.